ERVIN, Chief Judge.
Miller appeals from the denial of his motion for post conviction relief pursuant to Fla.R.Crim.P. 3.850. We affirm.
The trial court was correct in finding this court’s decision in Friend v. State, 385 So.2d 696 (Fla. 1st DCA 1980), decided after Miller’s convictions for attempted armed robbery and attempted kidnapping had been affirmed by this court on direct appeal, to be inapplicable. The law as it exists at the time of appellate review, and not at some later date, must be applied to pending cases. State, Department of Transportation v. Pan American Construction Company, 338 So.2d 1291, 1294 (Fla. 1st DCA 1976). Miller’s final point, that the trial court erred in directing the jury to reconsider what it found to be an inconsistent verdict, “could have been [or] should have been” raised on direct appeal and may therefore not be considered in a motion for post conviction relief. Christopher v. State, 416 So.2d 450, 452 (Fla.1982).
AFFIRMED.
THOMPSON and WIGGINTON, JJ., concur.